PORTER, Justice.
This case is the companion action to ■Case No. 8484, entitled Lundahl v. City of Idaho Falls, 78 Idaho 338, 303 P.2d 667. The two cases were consolidated for argument to this court. They state identical causes of action except that the plaintiff in Case No. 8484 is the owner of the damaged property and the plaintiff in this Case No. 8485 is the lessee of the garage alleged to have been damaged.
Under the authority of the decision filed this date in the case of Lundahl v. City of Idaho Falls, the judgment of dismissal entered in this cause is reversed and the cause remanded to the trial court with instructions to vacate the judgment of dismissal, overrule the general demurrer, decide the questions raised by the special demurrer and to proceed in the premises. Costs to appellant.
TAYLOR, C. J., and KEETON, ANDERSON and SMITH, JJ., concur.